Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 40 are pending.

Claim Objections
Claims 21 – 40 are objected to because of the following informalities:   
Independent claim 21 recites in line 4 “tiles at at least”; however, it appears “at at” is a typographical error. Independent claim 28 recites the same in line 3. Independent claim 35 recites the same in line 5.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 25, 27 – 32, and 35 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 14, 15, 17 and 20 of U.S. Patent No. 11,256,719. Although the claims at issue are not identical, they are not patentably distinct from each other, see mapping table below:
Current Application 17/675,567
U.S. Patent No. 11,256,719
21
1
22
1
23
2
24
4
25
3
27
1
28
1 and/or 5
29
1 and/or 5
30
2 and/or 6
31
4
32
3
35
14
36
14
37
15
38
14
39
17
40
20




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 – 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0246950 issued to Matvey Arye et al (hereinafter referred to as Arye).








As to claim 21, Arye discloses one or more hosts, comprising one or more processors and associated memory (see Arye: Para. 0012, 0153 – 0155, 0171 – 0172), configured to: 
store the elements of time-series data into two-dimensional tiles at at least one storage tier of a time-series database, wherein the two- dimensional tiles are divided into spatial partitions along a first dimension, and divided into temporal partitions along a second dimension (the data stores data as tuples that may be stored in rows of data, such as keys or partition(ing) keys, see Arye: Para. 0031 - 0032, and hypertable comprising chunks along two-dimension attributes: time and space. The time attribute having start and end times for each chunk and space having a contiguous range of characters (i.e. keys), see Arye: Para. 0040 – 0049, 0067); 
an analyzer, comprising one or more processors and associated memory (see Arye: Para. 0012, 0153 – 0155, 0171 – 0172), configured to: 
receive data indicative of a resource usage of the time-series data at the one or more hosts that store the elements of the time-series data into the two-dimensional tiles at the at least one storage tier of the time-series database (chunk size in view of a threshold (e.g. based on the memory capacity of the server(s) and/or amount of indexing needed for its size) is used in dynamically determining chunk time intervals and/or partitioning, see Arye: Para. 0108 – 0121); and 
initiate a split of an individual one of the spatial partitions into two or more spatial partitions, wherein the split is initiated based at least in part on an analysis of the data (split over-large chunk into first and second chunk, see Arye: Para. 0067, 0105, 0112, 0117 – 0121).
As to claim 22, Arye discloses a second set of one or more hosts, comprising one or more processors and associated memory (see Arye: Para. 0012, 0153 – 0155, 0171 – 0172), configured to: 
divide the elements of the time-series data into a plurality of spatial partitions based at least in part on a spatial range (using a new partitioning policy to partition chunks based on smaller space ranges and adding additional second hosts for the new chunks with the new spatial ranges for later time series to balance storage of data across all available locations, see Arye: Para. 0130 – 0138 and Fig. 7C); 
wherein to store the elements of the time-series data into the two-dimensional tiles at the at least one storage tier of the time-series database, the one or more hosts are further configured to: 
store the elements of the time-series data from the plurality of spatial partitions into the two-dimensional tiles at the at least one storage tier of the time-series database, wherein the two-dimensional tiles are divided into the plurality of spatial partitions along the first dimension, and divided into the temporal partitions along the second dimension (the data stores data as tuples that may be stored in rows of data, such as keys or partition(ing) keys, see Arye: Para. 0031 - 0032, and hypertable comprising chunks along two-dimension attributes: time and space. The time attribute having start and end times for each chunk and space having a contiguous range of characters (i.e. keys), see Arye: Para. 0040 – 0049, 0067, and using a new partitioning policy to partition chunks based on smaller space ranges and adding additional second hosts for the new chunks with the new spatial ranges for later time series to balance storage of data across all available locations, see Arye: Para. 0130 – 0138 and Fig. 7C); and 
wherein the analyzer is further configured to: 
receive second data indicative of a resource usage of the time-series data at the second set of one or more hosts that divides the elements of the time-series data into the plurality of spatial partitions (creating new chunks to balance the space dimension across all available locations for each time interval, including the splitting of chunks evenly based on location resources and storage of multiple balanced chunks within the same location, see Arye: Para. 0130 – 0138 and Fig. 7C); 
wherein the split of the individual one of the spatial partitions into the two or more spatial partitions is initiated based at least in part on an analysis of the data and the second data (using the data size and load balancing of chunks based on location resources for the splitting of chunks and storage across available resources, see Arye: Para. 0130 – 0138 and Fig. 7C).

As to claim 23, Arye discloses wherein the one or more hosts comprise one or more stream processors of the time-series database (every database system node comprises a query processor for execution of queries on the local chunks, see Arye: Para. 0051 – 0055 and Fig. 3), and wherein the system further comprises: 
one or more ingestion routers of the time-series database, comprising one or more processors and associated memory (see Arye: Para. 0012, 0153 – 0155, 0171 – 0172), configured to: 
divide the elements of the time-series data into a plurality of ingestion partitions (the query processors are sent queries/subqueries for partitioning based on time and/or additional partitioning key (space), see Arye: Para. 0051 – 0055 and Fig. 3, see 310b and 310c in Fig. 3 as described in Para. 0051); 
wherein a particular ingestion partition is assigned to one and only one stream processor of the one or more stream processors, for storing the elements of the time-series data from the particular ingestion partition into the two-dimensional tiles at the at least one storage tier of the time-series database (the query processors are sent queries/subqueries for partitioning based on time and/or additional partitioning key (space), wherein the subqueries involving particular chunks are only sent to particular query processors, see Arye: Para. 0051 – 0055 and Fig. 3, see 310b and 310c in Fig. 3 as described in Para. 0051).

As to claim 24, Arye discloses wherein the analyzer is further configured to: 
based at least in part on the analysis of the data, initiate a merge of two or more of the spatial partitions into a single partition (create a new chunk for overlapping old chunks with overlapping dimension attributes (space), see Arye: Para. 0149 – 0152).





As to claim 25, Arye discloses wherein the spatial partitions are non-overlapping spatial partitions, wherein the temporal partitions are non-overlapping temporal partitions, and wherein the spatial partitions along the first dimension are divided based at least in part on a hierarchical clustering that co-locates related measurements or time-series into the same spatial partition (when creating new chunks, the chunk management module modifies the existing ranges of chunks to ensure that the ranges are disjoint from other chunks at the time intervals, and creates and/or close all of a hypertable’s chunks at the same times, see Arye: Para. 0069 – 0070, Fig. 2 and Fig. 7A – 7C).

As to claim 26, Arye discloses wherein the two-dimensional tiles comprise open tiles and closed tiles, wherein open tiles represent a current window of time, and closed tiles represent older windows of time, and wherein an open tile is closed when an amount of data of the open tile reaches a threshold, or when a maximum time interval for the open tile is reached (chunks are closed at the end of the time interval and a new chunk is created for the next time interval until the interval end time is reached, see Arye: Para. 0066 – 0070, 0115 – 0117, 0150 – 0151).

As to claim 27, Arye discloses wherein the contents of at least some of the two-dimensional tiles are replicated to different storage tiers at different locations (chunks of node 310a are replicated to different nodes 310b and 310c, see Arye: Para. 0041, 0051 – 0055, 0081, 0087 – 0091, 0110, 0138 and Fig. 3).

Claims 28 – 33 are rejected using similar rationale to the rejection of claims 21 – 26 above.

As to claim 34, Arye discloses wherein tiles of the two- dimensional tiles, whose temporal boundaries are beyond a retention period, are either deleted or marked for deletion (automated retention policies for removal/deletions of chunks, see Arye: Para. 0111, 0120, 0167 – 0168).

As to claim 35, Arye discloses store, by a set of one or more hosts, the elements of time-series data into two- dimensional tiles at at least one storage tier of a time-series database, wherein the two-dimensional tiles are divided into spatial partitions along a first dimension, and divided into temporal partitions along a second dimension (the data stores data as tuples that may be stored in rows of data, such as keys or partition(ing) keys, see Arye: Para. 0031 - 0032, and hypertable comprising chunks along two-dimension attributes: time and space. The time attribute having start and end times for each chunk and space having a contiguous range of characters (i.e. keys), see Arye: Para. 0040 – 0049, 0067); 
receive, by an analyzer, data indicative of a resource usage of the time-series data at the one or more hosts that store the elements of the time-series data into the two-dimensional tiles at the at least one storage tier of the time-series database (chunk size in view of a threshold (e.g. based on the memory capacity of the server(s) and/or amount of indexing needed for its size) is used in dynamically determining chunk time intervals and/or partitioning, see Arye: Para. 0108 – 0121); and 
initiate, by the analyzer, a split of an individual one of the spatial partitions into two or more spatial partitions, wherein the split is initiated based at least in part on an analysis of the data  (split over-large chunk into first and second chunk, see Arye: Para. 0067, 0105, 0112, 0117 – 0121).

As to claim 36, Arye discloses additional program instructions that, when executed on or across the one or more processors, perform: 
dividing, by a second set of one or more hosts, the elements of the time-series data into a plurality of spatial partitions based at least in part on a spatial range (using a new partitioning policy to partition chunks based on smaller space ranges and adding additional second hosts for the new chunks with the new spatial ranges for later time series to balance storage of data across all available locations, see Arye: Para. 0130 – 0138 and Fig. 7C); and 
receiving, at the analyzer, second data indicative of a resource usage of the time- series data at the second set of one or more hosts that divides the elements of the time-series data into the plurality of spatial partitions (creating new chunks to balance the space dimension across all available locations for each time interval, including the splitting of chunks evenly based on location resources and storage of multiple balanced chunks within the same location, see Arye: Para. 0130 – 0138 and Fig. 7C); 


wherein the split of the individual one of the spatial partitions into the two or more spatial partitions is initiated based at least in part on an analysis of the data and the second data (using the data size and load balancing of chunks based on location resources for the splitting of chunks and storage across available resources, see Arye: Para. 0130 – 0138 and Fig. 7C); and 
wherein the storing of the elements of the time-series data into the two- dimensional tiles at the at least one storage tier of the time-series database, further comprises: 
storing the elements of the time-series data from the plurality of spatial partitions into the two-dimensional tiles at the at least one storage tier of the time-series database, wherein the two-dimensional tiles are divided into the plurality of spatial partitions along the first dimension, and divided into the temporal partitions along the second dimension (the data stores data as tuples that may be stored in rows of data, such as keys or partition(ing) keys, see Arye: Para. 0031 - 0032, and hypertable comprising chunks along two-dimension attributes: time and space. The time attribute having start and end times for each chunk and space having a contiguous range of characters (i.e. keys), see Arye: Para. 0040 – 0049, 0067, and using a new partitioning policy to partition chunks based on smaller space ranges and adding additional second hosts for the new chunks with the new spatial ranges for later time series to balance storage of data across all available locations, see Arye: Para. 0130 – 0138 and Fig. 7C).

As to claim 37, Arye discloses additional program instructions that, when executed on or across the one or more processors, perform: 
determining, by the analyzer, a split point for the split in the individual one of the spatial partitions, wherein the split point is determined based at least in part on the second data (the query processors are sent queries/subqueries for partitioning based on time and/or additional partitioning key (space), see Arye: Para. 0051 – 0055 and Fig. 3).

As to claim 38, Arye discloses wherein the data represents partition-specific heat data over a window of time, and wherein the data is pushed to the analyzer (determining where chunks should be located based on server load, existing usage, capacity and other resource usage metrics, see Arye: Para. 0110, 0116, 0130 – 0138 and Fig. 7C ).

As to claim 39, Arye discloses wherein the split is delayed based at least in part on a rate limit associated with partition splits in the time-series database (using insert rate for determining how long to delay between splits, such as 12 hours vs 24 hours, see Arye: Para. 0062 – 0063, 0113, 0119).





As to claim 40, Arye discloses additional program instructions that, when executed on or across the one or more processors, perform: 
initiating, by the analyzer, a defragmentation of two or more of the spatial partitions, wherein the defragmentation comprises one or more splits and one or more merges, and wherein the defragmentation is initiated based at least in part on the analysis of the data (using the data size and load balancing of chunks based on location resources for the splitting of chunks and storage across available resources to reduce utilization gap across locations for load balancing, see Arye: Para. 0130 – 0138 and Fig. 7C, (i.e. splitting) and creating new chunks that overlap existing chunks, see Arye: Para. 0149 – 0152, (i.e. merging), Applicant’s specification defines “defragmentation” as the splitting and merging partitions for balancing of resource usage, see specification paragraph [0043]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164